DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022 has been entered. Claims 1, 7, 9-21, 23, 25 are pending and being examined. Claims 1, 10-14, 18, and 25 are amended.

Maintained Rejections

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 25 remains rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2020/0179528, Goldberg et al, claiming priority to Dec. 2015.
Goldberg et al teach an organic nanoparticle comprising two different antibodies attached to the surface of the nanoparticle, wherein the antibodies bind to PD-1 and either TIGIT or LAG3 (claims 1, 21, 40-42, 64; [11-13]; [94-98]).
It is noted that claim 25 as amended recites the nanoparticle is “consisting essentially of” the recited antibody targeting agents. The phrase “consisting essentially of” will be interpreted as comprising. MPEP 2111.03 states:  For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of” will be construed as equivalent to "comprising." 


Response to Arguments
3.	Applicants argue that Goldberg teaches that a pharmaceutically active agent is essential in the particle disclosed therein and argue that in contrast, a “pharmaceutically active agent” is not essential for the currently presented invention of claim 25. Applicants argue that Goldberg does not teach all the elements of the currently presented claim 25, therefore Goldberg does not anticipate claim 25.
The arguments have been considered but are not persuasive. Contrary to arguments, instant claim 25 does not exclude a particle comprising a pharmaceutically active agent. As stated above, claim 25 as amended recites the nanoparticle is “consisting essentially of” the recited antibody targeting agents. The phrase “consisting essentially of” will be interpreted as comprising. MPEP 2111.03 states:  For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of” will be construed as equivalent to "comprising." Therefore, the particle of instant claim 25 can comprise pharmaceutically active agents in addition to the antibody targeting agents and does not exclude the particle of Goldberg.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 7, 9, 10-17, 19, 20, and 25 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0179528, Goldberg et al, claiming priority to Dec. 2015; in view of Montler et al (Clinical & Translational Immunology, 2016, 5:e70, internet pages 1-8). 
Goldberg et al teach an organic nanoparticle comprising two different separate antibodies conjugated the surface of the nanoparticle, wherein the antibodies bind to PD-1 and either TIGIT or LAG3 (claims 1, 21, 40-42, 64; [11-13]; [94-98]; [100]; [104-105]; [121]). Goldberg et al teach producing organic nanoparticles conjugated to antibodies that target T cells to deliver therapeutically active agents to T cells and tumors, wherein the antibodies bind to T cell receptors including PD-1, OX40, TIGIT, LAG3, and CTLA-4; wherein the therapeutically active agents are toll-like receptor (TLR) agonists, such as R848; wherein the nanoparticles comprising R848 or TLR agonists are targeted to PD1+ T cells and activate T cells and induce immune responses; wherein the antibodies can be a F(ab’)2 fragment. Goldberg et al suggest targeting T-cell populations with their antibody-conjugated nanoparticles to deliver therapeutic agents to T cells and treat cancer, and teach methods of treating cancer including colorectal cancer, comprising administering therapeutically effective amounts of the targeted nanoparticle composition in a pharmaceutically acceptable carrier to a subject; wherein administration is intravenous; wherein the subject is human ([4]; [11-13]; [32]; [41]; [94-100]; [103]; [109]; [123]; [135]; Example  8; all claims). Goldberg et al suggest the nanoparticle comprises an antibody that binds PD-1 on a PD-1 positive T-cells and the nanoparticle comprises two different antibodies ([100]), and teach the nanoparticle can comprise antibodies that target CD8+ activated T cells or regulatory T (Treg) cells ([102-103]). Goldberg et al exemplify successfully making an anti-PD-1 antibody-conjugate organic nanoparticle that delivers immunostimulatory TLR agonist R848 to PD-1+ tumor infiltrating lymphocytes (TILs) and stimulating an immune response (Example 8). Goldberg et al suggest their data supports targeting delivery of immunotherapeutic agents to endogenous immune cell subsets to improve therapeutic index and breaking immune tolerance and increasing the proportion of patients who respond to cancer immunotherapy ([173]).
Goldberg et al do not teach the nanoparticle is conjugated to two antibodies that bind to PD-1 and to OX40 or CTLA-4.
Montler et al demonstrate TILs in cancer patients express PD-1, CTLA-4 and OX40, wherein subsets of Treg TILs expressed all three receptors, including CD8+ TILs (p. 3, col. 1-2; p. 4, col. 2; p. 7, col. 1; Figure 7). Montler et al suggest targeting the PD-1, CTLA-4 and OX40 pathways independently or in combination for patients with cancer (abstract). Montler et al teach that therapeutic antibodies targeting PD-1, CTLA-4 and OX40 are known and being administered for treatment of cancer (p. 1, col. 1-2).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to target PD-1 with CTLA-4 or OX40 antibodies on the surface of the targeted nanoparticle of Goldberg et al.  One would have been motivated to because: (1) Goldberg et al specifically suggest conjugating two different antibodies to the nanoparticle and suggest targeting specific T cell populations including Tregs and PD-1+ TILs, and targeting CTLA-4 or OX40; (2) Montler et al teach that PD-1, CTLA-4 and OX40 are all expressed by the same Treg TIL population and suggest targeting these pathways. One of ordinary skill in the art would have a reasonable expectation of success conjugating a second antibody to the nanoparticle conjugated to PD-1 antibody taught by Goldberg et al and inducing an immune response, activating T cells and treating cancer given: (1) Goldberg et al demonstrate successfully making an organic nanoparticle drug carrier conjugated with PD-1 antibody and delivering the conjugate to PD-1+ TILs and stimulating immune responses; (2) Montler et al teach PD-1+ TILs express CTLA-4 and OX40 and teach antibodies targeting these T cell receptors are known and successfully used in cancer therapy.


Response to Arguments
5. 	Applicants reiterate arguments above that the claims are amended to recite the particle is “consisting essentially of” two different antibody targeting agents, and Goldberg teaches that a pharmaceutically active agent is essential in the particle. Applicants reiterate that in contrast, a “pharmaceutically active agent” is not essential for the currently presented invention.
	The arguments have been considered but are not persuasive for the reasons set forth above. The phrase “consisting essentially of” is reasonably interpreted as “comprising” and the claimed particles do not exclude comprising pharmaceutically active agents.

6.	Applicants argue that the working mechanism of the particle of Goldberg is different than that claimed. In Goldberg the purpose of the particle is to deliver the pharmaceutically active agent to tumors to delay tumor growth, wherein tumor growth delay was only observed when the pharmaceutically active agent was delivered by the particle targeted by an anti-PD-1 antibody, and not observed with free pharmaceutically active agent. Applicants argue that in contrast, the instant particle does not require delivery of pharmaceutically active agents, but rather, functions by the two targeting antibodies to achieve improved T cell activation to kill tumor cells as immunotherapeutic antibodies. Applicants argue that tumor cell killing by T cells was more effective using co-delivery of the immunotherapeutic antibodies on nanoparticles than delivery of free antibodies. 
	The arguments have been considered but are not persuasive. Examiner understands Applicant’s arguments that their invention is intended to function by the dual antibodies stimulating T cell responses, however, the instant claims are drawn to a product, not a method, and the product of the combined references render obvious construction of the instantly claimed product regardless of intended use. 
	   Further, the motivation of the cited combined references to arrive at a nanoparticle comprising two different antibodies conjugated to the surface targeting PD-1 and OX40, CTLA-4, TIGIT or LAG3 does not need to be the same as Applicant’s motivation for arriving at the same nanoparticle. MPEP 2144 states: The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon,, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
7.	Applicants argue that Goldberg and Montler teach that OX40, PD-1, and CTLA-4 are selectively overexpressed on certain T-cells in cancer and there may be therapeutic advantages to targeting these pathways independently or in combination, but never teach specifically using PD-1 and OX40 antibodies together, and on a nanoparticle. Applicants argue that Montler’s teachings are limited to treating head and neck cancer and there is no motivation to combine Montler with Goldberg.
	The arguments have been considered but are not persuasive. Contrary to arguments, the cited references are highly relevant to each other, and Goldberg does suggest the nanoparticle can comprise more than one antibody targeting different immune cell proteins PD-1, OX40, LAG3, TIGIT, and CTLA-4. Goldberg teaches constructing the nanoparticle for treatment of a variety of cancers including head and neck cancers ([164]). As stated in the rejection, Goldberg explains that the nanoparticle is intended to deliver immune-stimulating agonists to the immune cells or T-cells known to accumulate at tumor sites and known to express PD-1, OX40, LAG3, TIGIT, and CTLA-4 ([11]; [98]; claim 40). Goldberg specifically teaches that PD-1 antibody pembrolizumab is already approved for the treatment of head and neck cancer as well as other cancers ([164]), further linking PD-1 targeting to head and neck cancers. Goldberg successfully demonstrates conjugating pembrolizumab to the surface of nanoparticles and targeting therapeutic agent delivery to T cells ([165-166]), providing a reasonable expectation of success. Goldberg teaches the general concept of their invention and the success of targeting immune cells for agonist drug delivery for enhancing CD8+T cell response and tumor treatment, providing further reasonable expectation of success:

[0081] FIG. 36. Targeted delivery of a TLR7/8 agonist (R848) to PD-1-expressing cells promotes infiltration of CD8+ T cells into MC38 tumors. 200,000 MC38 cells were injected subcutaneously into C57BL/6 mice on day 0. Fourteen days later, a single intravenous injection was performed with the following groups: 1) PBS, 2) anti-PD-1 IgG+free R848, 3) anti-PD-1 IgG+untargeted particles loaded with R848, 4) PD-1-targeting particles loaded with R848. The dose was 20 ug for anti-PD-1 and 60 ug for R848. After 72 hours, tumors were harvested, processed into FFPE blocks for immunohistochemistry or into single-cell suspensions for flow cytometry. FIG. 36A. Immunohistochemistry using anti-CD8 reveals that MC38 tumors are not highly inflamed at baseline. An increase in TILs (quantified in FIG. 36B using ImageJ software) is observed only if the TLR7/8 agonist is delivered via the targeted NPs. Flow cytometry analysis reveals that PD-1-targeted delivery of R848 increases the proportion of CD8+ T cells that produce FIG. 36C) granzyme B and FIG. 36D) IFNγ.

[0167] The majority of cancer patients still do not respond to immunotherapy, and a major obstacle is the fact that many tumors are not inflamed (22). Delivery of inhibitors of immunosuppression—including inhibitors of TGFβ, IDO, and PD-L1—would not be expected to have much impact in the absence of tumor-infiltrating lymphocytes (TILs). The possibility of inflaming a cold tumor microenvironment by leveraging the few PD-1+ cells that enter the tumors to deliver a Toll-like receptor 7/8 agonist, R848 was considered. (23). Delivery of R848 loaded in PD-1-targeting nanoparticles results in an increase in CD8+ T cells, as determined by immunohistochemistry (FIG. 36A,B). Functionally, these CD8+ T cells produced elevated levels of granzyme B and IFN-γ (FIG. 36C,D), as determined by flow cytometry. 

Like Goldberg, Montler also recognizes that the tumor microenvironment is immune suppressed (abstract) and recognizes the need to stimulate T cell responses for tumor treatment (p. 1, col. 1-2). Montler demonstrates and confirms that PD-1, CTLA-4 and OX40 are all expressed by the same immune cell Treg TIL population, teaches antibodies targeting these proteins for treatment are known in the art, and suggests PD-1, CTLA-4 and OX40 can all be targeted therapeutically (p. 1, col. 1-2). Thus, Montler provides both motivation and a reasonable expectation of success for selecting and targeting any combination of PD-1 with OX40 or CTLA-4 with antibodies in the nanoparticles of Goldberg for dual targeting of immune cells for therapeutic delivery.


8.	Claim 18 remains rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0179528, Goldberg et al, claiming priority to Dec. 2015; and Montler et al (Clinical & Translational Immunology, 2016, 5:e70, internet pages 1-8) as applied to claims 1, 7, 9, 10-17, 19, 20 and 25 above, and further in view of Stintzing (F1000Prime Reports, 2014, 6:108, internet pages 1-12).
Goldberg et al and Montler et al (the combined references) teach an organic nanoparticle comprising two antibodies targeting TILS, such as PD-1 and CTLA-4 or OX40 conjugated to the nanoparticle surface, and administering the nanoparticles to subjects to treat colorectal cancer, activate T cells, and stimulate an immune response, as set forth above.
The combined references do not teach the method of treating cancer further comprising administering chemotherapy or radiation.
Stintzing teaches standard care of colorectal cancer as comprising chemotherapy and/or radiation and in combination with biological therapies (abstract; p. 4-7).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to add chemotherapy and/or radiation treatment to the method of treating colorectal cancer taught by the combined references.  One would have been motivated to and have a reasonable expectation of success to given Stintzing teaches such therapeutic methods are standard and are combined with biological therapy.

9.	Claim 21 remains rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0179528, Goldberg et al, claiming priority to Dec. 2015; and Montler et al (Clinical & Translational Immunology, 2016, 5:e70, internet pages 1-8) as applied to claims 1, 7, 9, 10-17, 19, 20 and 25 above, and further in view of Werengowska-Ciecwierz et al (Advances in Condensed Matter Physics, 2015, p. 1-27); Shi et al (Journal of Materials Chemistry, 2009, 19:5485-5498); and Hassane et al (Bioconjugate Chem. 2006, 17:849-854).
Goldberg et al and Montler et al (the combined references) teach an organic nanoparticle comprising two antibodies targeting TILS, such as PD-1 and CTLA-4 or OX40 conjugated to the nanoparticle surface, and administering the nanoparticles to subjects to treat colorectal cancer, activate T cells, and stimulate an immune response, as set forth above. Goldberg et al suggest chemically conjugating the antibodies to the organic nanoparticles (abstract; [29]).
The combined references do not teach the antibodies are conjugated to the organic particle by click chemistry.
Werengowska-Ciecwierz et al summarize known methods of bioconjugation of organic particles to ligands or antibodies, particularly for targeted cancer therapy (section 4). Werengowska-Ciecwierz et al summarize known and successful “click chemistry” methods for bioconjugation (parts (i)-(iv) and Schemes 5-11 on pages 10-12 and teach these reactions are characterized by high efficiency, stereospecificity, and harmless side products. 
Shi et al also summarize known methods of conjugation of ligands or antibodies to organic nanoparticles for therapeutic purposes and teach click chemistry by alkyne-azide reaction, wherein click chemistry provides high yields, is simple in product isolation, stereospecific, and compatible with organic and aqueous reaction conditions (section 4.5; Figure 12). 
Hassane et al teach conjugation of ligands to organic particles by click chemistry and teach it has the advantages of being highly regiospecific, chemoselective, and tolerant to a wide variety of other functional groups. It can also be performed almost quantitatively under mild conditions in aqueous buffers (p. 849, col. 2; abstract). Hassane et al demonstrate their efficient and convenient chemoselective conjugation method based on click chemistry for coupling ligands to liposomes (abstract; Scheme 1-3).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize click chemistry to conjugate the antibodies to the surface of the organic particles of the combined references. One would have been motivated to, and have a reasonable expectation of success to, because: (1) Goldberg et al suggest the antibodies can be chemically conjugated to the particle; (2) Werengowska-Ciecwierz et al, Shi et al, and Hassane et al teach the advantages of click chemistry to conjugate ligands to organic particles include high efficiency, produces high yields, is simple in product isolation, stereospecific, harmless side products, and compatible with organic and aqueous reaction conditions; and (3) Werengowska-Ciecwierz et al, Shi et al, and Hassane et al teach or demonstrate that bioconbjugation of ligands or antibodies to organic particles using click chemistry are known, successful, and well-established.
	

10.	Claim 23 remains rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0179528, Goldberg et al, claiming priority to Dec. 2015; and Montler et al (Clinical & Translational Immunology, 2016, 5:e70, internet pages 1-8) as applied to claims 1, 7, 9, 10-17, 19, 20 and 25 above, and further in view of Zander et al (2015, Cell Host & Microbe, 17:628-641); McGray et al (American Society of Gene & Cell Therapy, 2014, 22:206-218); and Moynihan et al (Nature Medicine, 2016, 22:1402-1410).
Goldberg et al and Montler et al (the combined references) teach an organic nanoparticle comprising two antibodies targeting TILS, such as PD-1 and OX40, conjugated to the nanoparticle surface, and administering the nanoparticles to subjects to treat colorectal cancer, activate T cells, and stimulate an immune response, as set forth above.
The combined references do not teach the PD-1 antibody is clone RMP1-14 or the OX40 antibody is clone OX86.
Zander et al teach commercially available antibody RMP1-14 to bind and target PD-1 and antibody OX86 to bind and target OX40, wherein both antibodies were purchased and commercially available from BioXCell (p. 640, col. 1).
McGray et al teach antibody RMP1-14 to bind and target PD-1 for checkpoint blockade and tumor immunotherapy that was purchased from BioXCell (p. 216, col. 2, top paragraph).
Moynihan et al teach antibody RMP1-14 to bind and target PD-1 for checkpoint blockade and tumor immunotherapy that was purchased from BioXCell (Online Methods under “Tumor inoculation and subcutaneous tumor therapy”).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize PD-1 antibody RMP1-14 and/or OX40 antibody OX86 in the particle of the combined references. One would have been motivated to, and have a reasonable expectation of success to, because they are commercially, readily available antibodies and are demonstrated successfully by Zander et al, McGray et al, and Moynihan et al to perform the function of targeting and binding PD-1 or OX40, as required by the combined references.


Response to Arguments for remaining rejections under 35 USC 103
11.	Applicants argue that Stintzing, Werengowska-Ciecwierz et al, Shi et al, Hassane et al, Zander, McGray, and Moynihan do not remedy the deficiencies of Goldberg and Montler.
	The arguments have been considered but are not persuasive because there are no deficiencies of Goldberg and Montler for the reasons set forth above.

12.	Conclusion: No claim is allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Laura B Goddard/Primary Examiner, Art Unit 1642